Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is responsive to the communication filed on 11/29/21.
Claims 1-9 are pending in the application.


35 USC 101 Interpretation:
     Examiner notes that claims 1-9 are directed to a method for controlling a cooling system and a control system cooling at least one electronic module.  Per 35 U.S.C. 101, the claims are directed to appropriate subject matter since a method for controlling and a control system are directed to a machine and the method claims are directed to a process.  Even if the claims as a whole are directed to a judicial exception, the claims as a whole integrate any exception into a practical application because the claims specifically link the select combination of a plurality controls to the cooling system via applying first and second control signals, wherein each signal controls a speed of a pump and cooling fan (see MPEP 2106.4(d)(2)). 



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggest the inclusion of:
   “applying a first control of said individual controls to a pump of said plurality of components, the first control controlling a speed of said pump; and applying a second control of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117